In an action, inter alia, to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Kings County (Garry, J.), dated February 23, 2000, which granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
It is well settled that the proponent of a motion for summary judgment must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). Once this showing has been made, the burden shifts to the party opposing the motion to produce evidentiary proof in admissible form sufficient to establish the existence of a material issue of fact which would require a trial (see, Zuckerman v City of New York, supra).
Each defendant made a prima facie showing of entitlement to judgment as a matter of law. The plaintiffs’ opposition thereto consisted of nothing more than conjecture and speculation, and thus was insufficient to raise a triable issue of fact (see, Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Bernstein v City of New York, 69 NY2d 1020). Accordingly, the Supreme Court properly granted the respective motions for summary judgment (see, Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.